                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEVIN J. ICKES, 15159-097,                   )
                                             )
                      Plaintiff,             )
                                             )
vs.                                          )       Case No. 18-cv-02118-JPG
                                             )
USA,                                         )
HUGH HURWITZ,                                )
and RANDALL PASS,                            )
                                             )
                      Defendants.            )

                            MEMORANDUM AND ORDER
GILBERT, District Judge:
       This matter comes before the Court on a Motion to Dismiss for Failure to State a Claim as

to Count 1 and Motion to Dismiss, or in the Alternative, Motion for Summary Judgment as to

Count 2 filed by Defendants USA and Hugh Hurwitz. (Doc. 33). For the reasons set forth below,

Defendants’ Motion shall be GRANTED in part and DENIED in part.

                                     PROCEDURAL HISTORY
       On November 26, 2018, Plaintiff Kevin Ickes filed this action for deprivations of his rights

pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-80, the Rehabilitation

Act, 29 U.S.C. § 701, et seq., and Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).

(Doc. 1). He requested declaratory judgment, money damages, and injunctive relief. (Id.).

        On January 16, 2019, Plaintiff was granted leave to file an Amended Complaint.

(Doc. 13). There, Plaintiff alleges that he suffered from injuries during his military service that

rendered him unable to stand for prolonged periods of time. (Id. at p. 3). A “no prolonged

standing” order/restriction was noted in his medical records. (Id. at pp. 5-7). The restriction was

mistakenly removed in 2013 but added back to his medical status following litigation in 2015.


                                                 1
(Id.). On May 1, 2017, however, Pass allegedly removed the prolonged standing restriction again

in retaliation for Plaintiff’s 2015 suit. (Id. at pp. 7-11). Plaintiff was subsequently denied meals

and commissary on the same basis as other inmates. (Id. at p. 15).

       Following preliminary review of the Amended Complaint (Doc. 13) under 28 U.S.C.

§ 1915A, the Court allowed Plaintiff to proceed with the following three claims:

       Count 1:        The United States, by and through its employees directly and/or in
                       conspiracy, negligently caused Plaintiff pain and suffering by failing to give
                       him a “no prolonged standing” accommodation in violation of the FTCA.

       Count 2:        Hugh Hurwitz, in his official capacity as the director of the Federal Bureau
                       of Prisons, deprived Plaintiff of a necessary accommodation for his
                       disability in violation of the Rehabilitation Act.

       Count 3:        Pass was deliberately indifferent to Plaintiff’s serious medical needs in
                       violation of the Eighth Amendment when he failed to provide Plaintiff with
                       a “no prolonged standing” accommodation.

(See Doc. 17, pp. 6-7). The claims survived preliminary review against the United States

(Count 1), Hugh Hurwitz (in his official capacity) (Count 2), and Randall Pass (Count 3),

respectively. (Id.). All other claims and defendants were dismissed. (Id.).

       In lieu of an Answer, Defendants USA and Hurwitz responded to the Amended Complaint

by filing a Motion to Dismiss for Failure to State a Claim as to Count 1 and Motion to Dismiss, or

in the Alternative, Motion for Summary Judgment as to Count 2 on May 6, 2019. (See Doc. 33).

Plaintiff filed pro se Responses on June 26 and 27, 2019. (See Docs. 40 and 42). Defendants filed

a Reply on July 8, 2019 (Doc. 44), and Plaintiff filed a Sur-Reply on July 26, 2019 (Doc. 45).

Their pertinent arguments are addressed below.

                                        LEGAL STANDARD
       The purpose of a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure (“Rule 12(b)(6)”) is to decide the adequacy of the complaint. Gibson v. City of

Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). In order to survive a Rule 12(b)(6) motion to

                                                 2
dismiss, Plaintiff need only allege enough facts to state a claim for relief that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the plaintiff “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. A Plaintiff need not plead detailed factual allegations, but he or

she must provide “more than labels and conclusions, and a formulaic recitation of the elements.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). When considering a motion to dismiss

filed pursuant to Rule 12(b)(6), the Court must accept well-pleaded facts as true and draw all

possible inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d

873, 879 (7th Cir. 2012).

        Rule 12(d) of the Federal Rules of Civil Procedure (“Rule 12(d)”) allows the Court to

consider matters outside the pleadings and convert a motion to dismiss to a motion for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure (“Rule 56”). Under Rule

56(a), the Court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). When considering a motion for summary judgment under Rule 56, the Court must

construe all facts and reasonable inferences in favor of the non-moving party, which, in this

instance, is the plaintiff. Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citation omitted).

                                            DISCUSSION
A.      Count 1
        Defendants seek dismissal of the FTCA claim in Count 1 under Rule 12(b)(6). They

correctly point out that Plaintiff did not support this claim with the documentation required by

735 ILCS § 5/2-622. (Id.). For this reason, they ask the Court to dismiss Count 1 without prejudice

for failure to state a claim.



                                                  3
       Courts considering an FTCA claim look to the tort law of the state where the tortious

conduct occurred. Augutis v. United States, 732 F.3d 749, 752 (7th Cir. 2013). Plaintiff’s claim

arises from conduct that occurred in Illinois. Therefore, the Court applies Illinois state law to the

claim in Count 1.

       Illinois law requires a Plaintiff pursuing a claim of medical negligence to file an affidavit

stating that “there is a reasonable and meritorious cause” for litigation of the claim, along with a

physician’s report in support of the affidavit. See 735 ILCS § 5/2-622. This requirement applies

to malpractice litigation in federal court because § 5/2-622 is a substantive condition of liability.

Hahn v. Walsh, 762 F.3d 617 (7th Cir. 2014). Because the United States is liable under the FTCA

to the same extent as a private person, courts apply § 5/2-622 to FTCA claims arising from medical

negligence. 28 U.S.C. § 1346(b)(1).

       Whether the § 5/2-622 affidavit and report must be submitted along with the Complaint—

or at any point prior to summary judgment—is a question the Seventh Circuit Court of Appeals

recently answered in the negative. See Young v. United States, 942 F.3d 349, 351 (7th Cir. 2019).

(holding that “a complaint in federal court cannot properly be dismissed because it lacks an

affidavit and report under § 5/2-622.”). Plaintiff’s FTCA claim in Young was dismissed when he

failed to attach the proper documentation to his complaint and took no other steps to obtain the

affidavit and report in the six months that followed Defendants’ motion to dismiss and/or for

summary judgment. Id. Plaintiff argued that two doctors’ recommendations for surgery were

enough to satisfy § 5/2-622. Id. at 350. This District Court disagreed and granted Defendant’s

motion to dismiss the complaint or for summary judgment. Id.




                                                 4
        The Seventh Circuit ultimately affirmed this decision. Id. However, the Court clarified

that dismissal for failure to provide the documentation described in § 5/2-622 should occur on

summary judgment and not on a motion to dismiss, reasoning that:

        . . . [a] motion to dismiss asserts that a complaint is defective. A motion for
        summary judgment asserts that evidence of record would not permit a reasonable
        jury to find for the non-moving party. A prisoner may have insuperable difficulty
        obtaining a favorable physician’s report before filing a complaint, so if a complaint
        not accompanied by a § 5/2-622 affidavit is defective, many a prisoner will be
        unable to litigate a malpractice claim. But if a prisoner or other pro se plaintiff has
        until the summary judgment stage to comply with the state law, information
        obtained in discovery may allow a physician to evaluate the medical records and
        decide whether there is reasonable cause for liability.

Id. at 351.

        In this case, Defendants seek dismissal of Count 1 under Rule 12(b)(6) (see Doc. 33, p. 1).1

It is simply too early in the case to dismiss this claim for failure to produce the proper

documentation under § 5/2-622, in light of Young v. United States, 942 F.3d 349 (7th Cir. 2019).

Defendants’ Motion to Dismiss for Failure to State a Claim as to Count 1 shall therefore be

DENIED. (Doc. 33). Consistent with Young, Plaintiff must file an affidavit and medical report

in compliance with § 5/2-622 on or before the deadline for filing a dipositive motion on the merits.

Young v. United States, 942 F.3d 349 (7th Cir. 2019). Defendants may renew their request for

dismissal of this claim on summary judgment, if Plaintiff fails to properly do so by then.

        Moreover, that portion of Count 1 that was interpreted to include a retaliation claim shall

be dismissed with prejudice, pursuant to Plaintiff’s clarification that he did not and does not intend

to pursue a retaliation claim and withdraws it. (Docs. 40, p. 1; Doc. 41, p. 1; Doc. 42, p. 1; and

Doc. 43, p. 1).



1
  Although Defendants requested summary judgment pursuant to Rule 56 as an alternative to dismissal of
the Rehabilitation Act claim Count 2 pursuant to Rule 12(b)(6), they only requested dismissal of the FTCA
claim in Count 1 under Rule 12(b)(6).

                                                   5
B.     Count 2

       Defendants also seek dismissal of the Rehabilitation Act claim in Count 2 pursuant to

Rule 12(b)(6) or Rule 56, based on Plaintiff’s alleged failure to exhaust his administrative

remedies before filing suit. Pursuant to the Prison Litigation Reform Act (“PLRA”), an inmate

who wishes to bring suit regarding the conditions of his confinement must first exhaust all

available administrative remedies. See 42 U.S.C. § 1997(e); Pavey v. Conley, 544 F.3d 739, 740

(7th Cir. 2008). The Seventh Circuit demands strict compliance with exhaustion requirements.

Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

       For a claim brought by a federal inmate pursuant to the Rehabilitation Act, this process is

twofold. It includes exhaustion of the four-step BOP Administrative Remedy Program, 28 C.F.R.

§§ 542.10-542.19, and exhaustion of the two-step grievance process for disability discrimination

claims, 28 C.F.R. § 39.170. Whether Plaintiff exhausted his administrative remedies for Count 2

is complicated by the fact that he must comply with both sets of procedures.

       In the Amended Complaint, Plaintiff asserts that he has exhausted his administrative

remedies. (Doc. 13, p. 2). Plaintiff explicitly “represents that to the best of his information,

knowledge, and belief formed after meaningful inquiry, he has exhausted all remedies against all

parties.” (Id.; Doc. 40, p. 8). In his Response, Plaintiff clarifies that all unexhausted avenues to

relief were unavailable to him. (Doc. 40, pp. 8-10). Accordingly, Plaintiff maintains that he should

be allowed to proceed with his claim. Id.

       Failure to exhaust administrative remedies is an affirmative defense. Jones v. Bock, 549

U.S. 199 (2007) (exhaustion is affirmative defense and inmates are not required to specially plead

or demonstrate exhaustion in their complaints). Courts typically do not grant Rule 12(b)(6)

motions on affirmative defenses. The Seventh Circuit has explained that “Rule 12(b)(6) tests



                                                 6
whether the complaint states a claim for relief, and a plaintiff may state a claim even though there

is a defense to that claim. The mere presence of a potential affirmative defense does not render

the claim for relief invalid.” Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th

Cir. 2012). In this case, dismissal under Rule 12(b)(6) for failure to exhaust remedies would not

be appropriate at this time. There is nothing on the face of the Amended Complaint to suggest that

Plaintiff failed to exhaust his remedies.

       An analysis of the merits of this affirmative defense requires this Court to look beyond the

face of the Amended Complaint to evidence outside of the pleadings. Although Rule 12(d) permits

the Court to consider such evidence as long as it treats the motion as one for summary judgment,

the Court is not inclined to do so here. The Court believes that the most prudent course of action

at this early stage in the case is to deny the pending Motion to Dismiss or, in the Alternative, for

Summary Judgment as to Count 2 and give Defendant(s) an opportunity to answer the Amended

Complaint and conduct limited discovery on the issue of exhaustion before deciding whether to

renew their request for summary judgment on exhaustion grounds.

                                            Disposition

       IT IS ORDERED that Defendants United States of America and Hugh Hurwitz’s Motion

to Dismiss, or in the Alternative, Motion for Summary Judgment (Doc. 33) is GRANTED in part

and DENIED in part, as follows:

       •       Defendant USA’s Motion to Dismiss Count 1 (Doc. 33) Pursuant to Rule 12(b)(6)
               is DENIED.

       •       Defendant USA’s Motion to Dismiss the retaliation claim in Count 1 (Doc. 33) with
               prejudice is GRANTED, consistent with Plaintiff’s repeated indication that he
               did/does not intend to pursue said claim (see Docs. 40-43 at p. 1).

       •       Defendant Hurwitz’s Motion to Dismiss Pursuant to Rule 12(b)(6) or, in the
               Alternative, Motion for Summary Judgment Under Rule 56 as to Count 2 (Doc. 33)
               is DENIED without prejudice.

                                                 7
       IT IS ORDERED that Defendant Hurwitz’s Motion to Substitute Official Capacity

Defendant Pursuant to Rule 25(d) (Doc. 47) is GRANTED. The Clerk of Court is DIRECTED

to SUBSTITUTE Defendant KATHLEEN HAWK SAWYER as the proper official capacity

defendant in place of Hugh Hurwitz in connection with COUNT 2.

       IT IS ORDERED that Defendants USA and SAWYER must answer the Amended

Complaint (Doc. 13) on or before March 11, 2020. Defendants are ordered to timely file their

Answer and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       IT IS ORDERED that if he wishes to proceed with Count 1, Plaintiff must file the affidavit

and report required under 735 ILCS § 5/2-622 on or before the deadline for filing dispositive

motions on the merits of this claim. Failure to file the necessary documentation will result in

dismissal of Count 1 with prejudice.

       IT IS HEREBY ORDERED that Plaintiff’s Motions to Appoint Counsel (Docs. 41 and

43) are DENIED without prejudice. Plaintiff has not demonstrated that he is unable to afford

representation in this matter, given the denial of his application for leave to proceed in forma

pauperis, his prepayment of the full filing fee, and his competent litigation of this matter to date.

See 28 U.S.C. § 1915(e)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address. This shall be done in writing

and not later than 7 days after a transfer or other change in address occurs. Failure to comply with

this Order will cause a delay in the transmission of court documents and may result in dismissal

of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       DATED: February 26, 2020                       s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                                 8
